

	

		II

		109th CONGRESS

		2d Session

		S. 2492

		IN THE SENATE OF THE UNITED STATES

		

			April 3, 2006

			Mr. Chambliss (for

			 himself and Mr. Isakson) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To revise the boundaries of John H. Chafee Coastal

		  Barrier Resources System Jekyll Island Unit GA–06P.

	

	

		1.Replacement of certain John

			 H. Chafee Coastal Barrier Resources System map

			(a)In

			 GeneralThe map subtitled GA–06P, relating to the

			 John H. Chafee Coastal Barrier Resources System unit designated as Coastal

			 Barrier Resources System Jekyll Island Unit GA–06P, that is included in the set

			 of maps entitled John H. Chafee Coastal Barrier Resources System

			 and referred to in section 4(a) of the Coastal Barrier Resources Act

			 (16 U.S.C.

			 3503(a)), is replaced by the map relating to the unit entitled

			 John H. Chafee Coastal Barrier Resources System Jekyll Island Unit

			 GA–06P and dated [ _____ ].

			(b)AvailabilityThe

			 Secretary of the Interior shall keep the replacement map referred to in

			 subsection (a) on file and available for inspection in accordance with section

			 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).

			

